Citation Nr: 0112361	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  93-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent, 
prior to January 12, 1998, for the residuals of frostbite of 
the feet.

2.  Entitlement to an evaluation higher than 10 percent, 
prior to January 12, 1998, for the residuals of frostbite of 
the hands. 

3.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, evaluated as 30 percent 
disabling from January 12, 1998.

4.  Entitlement to an increased rating for residuals of 
frostbite of the left foot, evaluated as 30 percent disabling 
from January 12, 1998.

5.  Entitlement to an increased rating for residuals of 
frostbite of the right hand, evaluated as 10 percent 
disabling from January 12, 1998.

6.  Entitlement to an increased rating for residuals of 
frostbite of the left hand, evaluated as 10 percent disabling 
from January 12, 1998.

7.  Entitlement to an increased rating for flexion 
contracture of the middle and ring fingers of the right hand 
(right finger disabilities), currently evaluated as 30 
percent disabling.

8.  Entitlement to an increased (compensable) evaluation for 
residuals of a tonsillectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to April 
1951.

These matters come before the Board of Veterans Appeals 
(Board) on appeal from a May 1992 RO decision which denied 
increased evaluations for the veteran's service-connected 
residuals of frostbite of the feet, the residuals of 
frostbite of the hands, flexion contracture of the middle and 
ring fingers of the right hand, and the residuals of a 
tonsillectomy.  In July 1995 and August 1999, the Board 
remanded the matters then on appeal to the RO for further 
development.

By rating action in October 1997, the RO granted a 30 percent 
evaluation for residuals of frostbite of the feet, effective 
from June 28, 1991.  By rating action in July 1998, the RO 
assigned separate 30 percent ratings for the residuals 
frostbite of the right foot and left foot and separate 10 
percent ratings for frostbite of the right hand and left 
hand, all effective from January 12, 1998 (this significance 
of this date will be addressed below).  Inasmuch as a higher 
evaluations are available for the conditions under 
consideration, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claims 
remains viable on appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  
As such, the issues in appellate status are as listed on the 
title page of this decision.  


FINDINGS OF FACT

1.  Prior to January 12, 1998, the veteran's service-
connected residuals of frostbite of the feet were severe, and 
included foot numbness, cold sensation, increased tone and 
swelling, and pain; these residuals remained persistent prior 
to this date.  

2.  Prior to January 12, 1998, the veteran's service-
connected residuals of frostbite of the hands were moderate, 
and included intermittent complaints of and treatment for 
hand numbness and pain.  

3.  Since January 12, 1998, the veteran's service-connected 
residuals of frostbite of the right foot have been manifested 
by subjective complaints of cold sensitivity, decreased 
feeling, and night pain, and objective findings of redness, 
and that the foot is dusky and extremely cold to the touch.

4.  Since January 12, 1998, the veteran's service-connected 
residuals of frostbite of the left foot have been manifested 
by subjective complaints of cold sensitivity, decreased 
sensation and feeling, and night pain, and objective findings 
that the foot is dusky and cold to the touch.  

5.  Since January 12, 1998, the veteran's service-connected 
residuals of frostbite of the right hand have been manifested 
by subjective complaints of decreased sensation.  

6.  Since January 12, 1998, the veteran's service-connected 
residuals of frostbite of the left hand have been manifested 
by subjective complaints of pain and stiffness, with 
objective findings including that the left hand was cool to 
the touch.  

7.  The veteran's service-connected flexion contracture of 
the middle and ring fingers of the right hand is manifested 
by degenerative changes, deformity in the distal portion of 
the ring finger, and good range of motion.  

8.  There are no current residuals of the veteran's inservice 
tonsillectomy.


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, the criteria for a 50 percent 
evaluation for the residuals of frostbite of the feet were 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104,  
Diagnostic Code 7122 (1997).

2.  Prior to January 12, 1998, the criteria for a 30 percent 
evaluation for the residuals of frostbite of the hands were 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104,  
Diagnostic Code 7122 (1997).

3.  From January 12, 1998, the criteria for an evaluation in 
excess of 30 percent for the residuals of frostbite of the 
right foot have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7122 (1997); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (2000).  

4.  From January 12, 1998, the criteria for an evaluation in 
excess of 30 percent for the residuals of frostbite of the 
left foot have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1997); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2000).

5.  From January 12, 1998, the criteria for an evaluation in 
excess of 10 percent for the residuals of frostbite of the 
right hand have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7122 (1997); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (2000).

6.  From January 12, 1998, the criteria for an evaluation in 
excess of 10 percent for the residuals of frostbite of the 
left hand have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1997); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2000).

7.  The criteria for an evaluation in excess of 30 percent 
for flexion contracture of the middle and ring fingers of the 
right hand have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40. 4.45, 4.71a, Diagnostic Code 5219 
(2000).  

8.  The criteria for a compensable evaluation for the 
residuals of a tonsillectomy have not been met.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6516, 6517, 6519 (1996); 38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection was established for right finger 
disabilities, the residuals of frostbite of the hands, the 
residuals of frostbite of the feet, and the residuals of a 
tonsillectomy, by the RO in a May 1952 decision.  This 
decision was based in part on the review of the veteran's 
service records that showed that he sustained a laceration of 
the right middle finger (the extensor tendon) in October 1948 
and subsequently re-injured the tendon on two occasions, and 
that he was treated in November 1950 for first degree 
frostbite of the hands and feet while stationed in Korea.  
Further, it was noted that the veteran has a tonsillectomy in 
October 1949.

This decision was also based on a contemporaneous VA 
examination which revealed mild residuals of frostbite and 
moderate residuals (to include limitation of motion) of the 
injury to the middle and right fingers of the right hand.  
Based on this medical evidence, a disability evaluation of 30 
percent was assigned for the flexion contracture of the 
middle and ring fingers of the right hand, evaluations of 10 
percent were assigned for both the residuals of frostbite of 
the hands and feet, and a noncompensable evaluation was 
assigned for the residuals of the tonsillectomy. 

On June 28, 1991, the RO received a claim for increased 
evaluations for the above disabilities.  As noted above, by 
rating action in October 1997, the RO granted a 30 percent 
evaluation for residuals of frostbite of the feet, effective 
from June 28, 1991.  By rating action in July 1998, the RO 
assigned separate 30 percent ratings for the residuals of 
frostbite of the right foot and left foot and separate 10 
percent ratings for the residuals of frostbite of the right 
hand and left hand, all effective from January 12, 1998.

The relevant evidence of record pertaining to the evaluation 
of the severity of the veteran's service-connected 
disabilities includes VA examination reports, outpatient 
treatment records, and hospital reports.  

X-rays of the right hand taken in August 1991 revealed 
degenerative changes and some deformity in the distal portion 
of the right third metacarpal from an old healed fracture.  
Some sutures were also identified around the distal portion 
of the right third metacarpal, otherwise there was no 
evidence of recent fracture or dislocation was seen.  

A VA neurologic evaluation was accomplished in October 1991, 
during which the veteran gave a history began having numbness 
and tingling in his hands and feet following a frostbite 
injury while in Korea in 1951. It was also noted that the he 
had a stroke in 1973, with left face, arm and leg numbness 
and weakness.  The veteran reported that he has gradually 
improved from that, although he still has a lot of difficulty 
ambulating. 

Physical examination revealed 4/5 distal extensor weakness in 
the left arm and left leg, and increased tone in the left arm 
and left leg (compared to the right).  Reflexes were 
hyperactive over the left arm and left leg in comparison to 
the right side of the body.  There was slightly diminished 
right ankle reflex, and coordination testing was normal.  
Sensory examination revealed a stocking-glove distribution 
sensory loss to pin prick and temperature, which was 
superimposed diminished sensation in the left arm and left 
leg. 

As a result of this evaluation, the examiner's impression was 
that then veteran suffered from peripheral neuropathy related 
to "other frostbite or nutritional factors."  The examiner 
pointed out that the veteran had sensory and some subtle 
reflex abnormalities as detailed as well as the history of a 
stroke, which was a right subcortical infarct.  The examiner 
noted that the veteran had cranial nerve, motor, reflex, 
gait, and sensory abnormalities, which were his predominant 
problems.

In late October 1991 the veteran was admitted to the VA 
Medical Center (VAMC) in Houston, Texas complaining of an 
increase in leg pain, and was initially diagnosed with deep 
venous thrombosis (once evaluated, it was determined that the 
veteran did not have deep venous thrombosis but rather a 
neural disease).  Physical examination revealed, among other 
things, severe pain in the left leg on flexion, with no 
redness or hardness seen.  Motor strength in the right and 
left upper extremities and in the right and left lower 
extremities was +5/+5.  Sensory examination was decreased in 
the left upper extremity, which had been there since 
cerebrovascular accident in 1973.  At discharge in November 
1991, the impression of the neurologist was that the veteran 
could be experiencing a post cerebrovascular accident 
denervation pain syndrome.  
 
In October 1993, the veteran was again admitted to the VAMC 
in Houston after becoming weak and dizzy.  Physical 
examination revealed good motor strength of the upper and 
lower extremities.  Findings on sensory evaluation included 
patchy, decreased pinprick around the left ankle and foot, 
possibly secondary to trauma.  He was diagnosed with right 
cerebrovascular accident with left hemiplegia, and coronary 
artery disease.  

VA outpatient treatment records reflect that the veteran 
presented in March 1995 with swollen feet and ankles, and 
ankle tenderness.   

In August 1997, the veteran was again admitted to the Houston 
VAMC.  On admission, he was diagnosed with an ischemic left 
great toe, and on discharge, peripheral vascular disease 
status post angioplasty was added.  The hospital report 
indicates that the veteran injured his toe a year earlier, 
and that it had not healed well.  It was noted that the 
veteran had previously been diagnosed with cellulitis in both 
legs.  Physical examination of the extremities on admission 
revealed, among other things, positive femoral pulses and 
pitting edema bilaterally, as well as a small amount of 
erythema and induration around the left great toe.  There was 
no evidence of wet gangrene, and no crepitus.  Neurological 
examination revealed decreased sensation in both legs, left 
greater than right.  The veteran's hospital course included 
an angioplasty.  

In September 1997, an orthopedic examination was accomplished 
and during it, the veteran related that he currently has good 
range of motion and good activity of his hand.  The veteran's 
main complaint was that he has pain and burning in his hands 
and also pain and burning in his feet with a degree of 
insensibility in both of his hands and his feet (with his 
feet being worse).  The report indicates that the veteran was 
in a wheelchair at the time secondary to balance problems.  
X-rays of the veteran's feet showed the right foot with 
decreased distal interphalangeal joint space with some 
peeking of the talonavicular joint, and X-rays of the left 
foot show some osteopenia diffusely with lytic areas in the 
fourth and fifth metatarsal heads.  X-rays of the veteran's 
hands showed radio-opaque objects in the dorsal aspect of the 
soft tissue that appeared to be wires from previous tendon 
repair over the second metacarpal with some osteophyte 
formation and an old healed fracture in this area with good 
alignment.  Some mild incongruity of the metacarpal 
phalangeal joint space was also seen.  Mild decreased joint 
spaces in the distal interphalangeal joints of the fingers 
was also noted, and X-rays of the left hand showed diffuse 
decreased distal interphalangeal joint space and a metallic 
object noted in the webbed space between the thumb and the 
index finger.

Physical examination of the right hand revealed diffuse 
decreased sensation throughout the entire hand.  Examination 
of the veteran's left side since he had a stroke revealed 4/5 
strength in the lower extremity with about a 5-minus/5 in the 
upper extremity.   The veteran was found to have 5/5 strength 
in his right side.  The long finger in the right hand had a 
range of motion (the metacarpal phalangeal joint) of 0-90 
degrees, the proximal interphalangeal joint was 0-115 
degrees, and the distal interphalangeal joint was 0-60 
degrees.  Examination of the right ring finger revealed a 
range of motion of the metacarpal phalangeal joint from 0-90 
degrees, of the proximal interphalangeal joint from 0-120 
degrees, and range of motion of the distal interphalangeal 
joint was from 0-60 degrees.  The veteran was unable to 
spread the fingers in his right hand.  

Examination of the lower extremities revealed decreased 
sensation throughout the entire right and left foot with very 
poor circulation and signs of atrophic skin changes with no 
pulses being palpable at the time.  Further examination of 
the left foot showed an open wound about the dorsal aspect of 
the great toe with necrotic skin underlining the margin.  

The examiner's impression was that the veteran had prolonged 
cold exposure in Korea and as a result has frostbite 
involving his hands and feet, and that this appears to be 
moderately to severely symptomatic at this time.  Further, 
the examiner noted that the veteran had a prior 
cerebrovascular accident which has resulted in left 
hemiplegia, and that he suffers from peripheral vascular 
disease that has further compromised the distal aspects of 
his extremities and has opened a non-healing wound on the 
left foot.  

In September 1997, a VA mouth and throat examination was 
accomplished, the report of which reflects the veteran's 
history of having his tonsils removed while in service due to 
a peritonsillar abscess.  It was noted that the veteran has 
had no residual problems with his tonsils, and presented with 
no subjective complaints.  Examination of the veteran's oral 
cavity revealed that he is edentulous, and his pharynx showed 
no erythema or inflammation, and there were no residual 
tonsils.  The veteran's nasopharynx was clear; and the 
hypopharynx was without lesions.  The veteran's vocal cords 
were mobile and symmetric.  The diagnosis was status post 
tonsillectomy. 

A VA cold injury protocol examination was accomplished in 
June 1998, the report of which indicates that the veteran had 
his left great toe amputated in November, 1997 by a private 
doctor at the suggestion of a physician at the VAMC in 
Beaumont, Texas.  Physical examination revealed that the 
veteran was not ambulatory, that he had left sided hemiplegia 
with moderate contracture at the elbow, and that his oral 
cavity was without lesions.  The veteran had no peripheral 
edema, but his lower extremities were purple, especially the 
distal part.  There were no pedal pulses, and the veteran's 
feet were cold.  

The veteran was diagnosed with coronary artery disease, 
probably mild to moderately symptomatic, occasional angina; 
peripheral vascular disease, severe, possibly related to the 
cold injury in Korea; and a gunshot wound to right hand. 

X-rays taken in conjunction with this examination revealed 
bilateral hand metallic fragments and bony degenerative 
changes, essentially unchanged since September 1997; X-rays 
of the feet revealed left great toe and distal first 
metatarsal resection since September l997, left foot soft 
tissue swelling and osteoporosis, and tarsal-metatarsal joint 
narrowing. 

A VA general examination was accomplished in November 1999.  
The veteran was examined in a wheelchair.  The examiner's 
assessment was that the veteran suffered a left foot cold 
injury, and has subjective complaints of cold sensitivity, 
decreased sensation and feeling, and night pain; that the 
left foot was and dusky, and cold to the touch; that there 
were no pedal pulses felt, and that the left great toes was 
missing.  Further, there was no hair from the knee down.  The 
examiner also assessed the veteran with severe peripheral 
vascular disease, dystrophic nails and onychomycosis, mild 
tinea pedis in the interdigital spaces.  

Regarding the right foot cold injury, subjective complaints 
included cold sensitivity, decreased feeling, and night 
pains.  Objective findings included that the foot was red and 
dusky, that it was extremely cold to the touch, and that no 
pedal pulses were felt.  It was also noted that there was no 
hair from the knee down. 

The examiner's assessment also included the cold injury to 
the left hand with subjective complaints of pain and 
stiffness, with objective findings including that the left 
hand was cool to the touch, that there were no lesions, and 
no onychomycosis.  

Finally, the veteran was assessed with the residuals of the 
tonsillectomy, and right hand flexion contracture middle and 
ring finger.  

An orthopedic examination was also accomplished in November 
1999.  Objective findings regarding the veteran's right hand 
included a well-healed laceration over the dorsal aspect of 
the index and long metacarpal, good range of motion at the 
metacarpal phalangeal joints with full flexion and extension, 
some arthritic hypertrophy about the proximal interphalangeal 
(PIP) joints of all of the digits.  Further, it was noted 
that examination of the veteran's middle and ring fingers 
showed no evidence of residuals of a laceration or frostbite.  
Capillary refill was found to be brisk in both hands, and 
sensation was symmetrical. 

As a result of this examination, the veteran was diagnosed 
with status post "fight bites" (the veteran was involved in 
an altercation when he injured the hand) with laceration of 
the extensor tendon to the index and ring fingers.  The 
examiner commented that there was no evidence of limitations 
of functional ability, loss of range of motion, unfavorable 
ankylosis, weakened movement, access fatigability or 
incoordination of the right hand due to the event at issue.
 
A peripheral nerves examination was also accomplished in 
November 1999, the report of which reflects that it was very 
difficult to obtain any significant history from the veteran 
as he was now diagnosed with multi-infarct dementia and 
appeared to have significant memory deficits.  The veteran 
did recall sustaining a frostbite injury in Korea, and that 
currently he only has pain throughout the left side.  The 
veteran also reported that he does not have any pain in the 
right foot.  The examiner reviewed the claims folder for 
additional, historical, information.  The examiner noted that 
the veteran's most recent imaging study of the brain was an 
magnetic resonance imaging (MRI) study dated in September of 
1999, and that this revealed a large right occipital lobe 
infarct with old left frontal and possibly left parietal lobe 
infarcts.

On neurologic examination, the veteran was alert but only 
oriented to self and place.  A full mini mental status 
examination was not done but the veteran was not aware of any 
current events.  He maintained an adequate attention span 
throughout this interview, and his speech was fluent and 
intelligible.  Cranial nerves examination was essentially 
normal with only minimal suggestion of left facial droop.  
Motor examination revealed increased tone throughout his left 
side with distal motor weakness in the lower extremities on 
the left more than on the right, graded approximately 4+/5; 
sensory examination was very unreliable.  During part of the 
examination, the veteran indicated that he was not feeling 
light touch or pinprick on any parts of the body, but later 
apparently was able to discern pinprick from light touch on 
the proximal aspects of the upper and lower extremities.  

As a result of this examination, the veteran was diagnosed 
with a history of frostbite injury in Korea, the examiner 
noting that it was difficult to be certain of the extent that 
the cold weather injury is contributing to his current 
symptoms; severe peripheral vascular disease status post 
angioplasty; and multi-infarct dementia.  

In the discussion portion of the examination report, the 
examiner related that 

Since [the frostbite injury in service] 
[the veteran] has unfortunately had 
multiple medical problems including 
several strokes and he has now been 
diagnosed with multi-infarct dementia.  
His records also showed that in the past, 
he had extensive evaluations for what 
appears to be severe peripheral vascular 
disease for which he underwent bilateral 
lower extremity angioplasties in the past 
. . . It is nearly impossible to make [a 
determination regarding current frostbite 
symptoms] in this veteran who is now 
providing very little reliable 
information about his symptomatology.  At 
one point during this interview, the 
veteran told me that he does not have and 
never had any symptoms in his right foot 
in the past despite the fact that 
previous interviews and examinations have 
shown that the veteran was complaining of 
pain in both lower extremities.  There 
was clear evidence in the record that a 
major contributor to the symptoms that 
this veteran was having in the lower 
extremities is the extensive severe 
peripheral vascular disease that has been 
documented in multiple studies of the 
lower extremities.  This peripheral 
vascular disease is not related to the 
frost bite injury but must have lead to 
severe symptomatology including pain.  He 
had a left big toe amputation secondary 
to that extensive disease.  He did not 
elaborate on the pain that he told me he 
was having throughout his left side but 
this could be thalamic pain related to 
the previous strokes.  It is unfortunate 
that at this point in time because of the 
cognitive decline that this veteran has 
sustained over the years, it is very 
difficult to piece together the different 
contributing diagnoses to the 
symptomatology.  It is clear by history 
that he sustained some type of a 
frostbite injury . . . At this time, it 
is impossible to delineate how much that 
injury is contributing to his current 
symptoms.

Finally an ear, nose and throat examination was conducted in 
November 1999.  The examiner found mild to moderate turbinate 
hypertrophy bilaterally, that the septum was deviated to the 
right, and that there was no purulent discharge or crusting.  
The examiner noted that the veteran most likely suffered from 
allergic rhinitis and septal deformity, and that this was not 
likely secondary to his active military duty.  

Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claims 
on appeal has been met.  In this regard, the Board notes that 
the veteran's service medical records and post-service 
treatment records have been associated with the record.  
Also, VA has examined the veteran in connection with his 
claims for higher evaluations.  Furthermore, the veteran has 
not identified any additional, relevant evidence that has not 
been requested or obtained.  Thus, the Board finds that the 
claim is ready to be reviewed on the merits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The veteran contends, in substance, that increased disability 
evaluations are warranted for his service-connected residuals 
of frostbite of the right foot (currently 30 percent), 
residuals of frostbite of the left foot (currently 30 
percent), residuals of frostbite of the right hand (currently 
10 percent), residuals of frostbite of the left hand 
(currently 10 percent), flexion contracture of the middle and 
ring fingers of the right hand (currently evaluated as 30 
percent disabling), and the residuals of a tonsillectomy 
(currently noncompensable).  It is also contended that 
increased disability ratings for the residuals of frostbite 
of the feet and hands, evaluated as 30 percent and 10 
percent, respectively, are warranted prior to January 12, 
1998.

It is noted that disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The veteran's entire history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

a.  Frostbite Claims

As noted above, from June 28, 1991 - the date of the claim - 
the veteran's service-connected frostbite of the feet was 
evaluated as 30 percent disabling and his service-connected 
frostbite of the hands was evaluated as 10 percent disabling, 
but that by rating action in July 1998, the RO assigned 
separate 30 percent ratings for the residuals of frostbite of 
the right foot and left foot and separate 10 percent ratings 
for the residuals of frostbite of the right hand and left 
hand, each effective from January 12, 1998.  

In this regard, the Board points out that the diagnostic 
codes and provisions relating to cold injury residuals were 
revised effective January 12, 1998, and again effective 
August 13, 1998.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997), 38 C.F.R. § 4.104, Diagnostic Code 7122 (1998); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (2000); 62 Fed. Reg. 
65207-65224 (December 11, 1997); 63 Fed. Reg. 37778-37779 
(July 14, 1998).  Generally, prior to January 12, 1998, such 
injuries were rated unilaterally or bilaterally, depending on 
involvement (for example, if both feet were involved, they 
were rated together as one disability); under the new 
Diagnostic Codes, they are rated separately (each foot in the 
above scenario are rated separately).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). 

The General Counsel of VA recently has held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

Under the former criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7122 in effect when the veteran filed his claim (and 
prior to January 12, 1998), mild symptoms of a cold injury or 
chilblains warranted a 10 percent evaluation if unilateral or 
bilateral.  With persistent moderate swelling, tenderness, 
redness, etc., bilateral symptoms warranted a 30 percent 
evaluation.  With loss of toes, or parts, and persistent 
severe symptoms, bilateral cold injury residuals warranted a 
50 percent evaluation.

Under the new criteria of Diagnostic Code 7122, a 10 percent 
rating is assigned for residuals of a cold injury when the 
disability is manifested by pain, numbness, cold sensitivity, 
or arthralgia.  A 20 percent rating is warranted when the 
disability is manifested by pain, numbness, cold sensitivity, 
or arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  A 30 percent 
rating is warranted when the disability is manifested by 
arthralgia or other pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.

Notes following this regulation indicated that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Each affected part (e.g., hand, foot, ear, 
nose) should be rated separately, and the rating should be 
combined in accordance with sections 4.25 and 4.26.  
38 C.F.R. § 4.104; Diagnostic Code 7122, including Notes 1 
and 2 (effective Jan. 12, 1998).

As noted, further revisions to the rating schedule provisions 
governing evaluations for residuals of a cold injury became 
effective on August 13, 1998.  Although the rating criteria 
remained essentially identical to the ones cited directly 
above, Note 1 was amended as follows: Note (1) Separately 
evaluate amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.  
38 C.F.R. § 4.104, Diagnostic Code  7122, Note 1 (1999); 63 
Fed. Reg. 37,779 (1998).

The Board finds that the most favorable rating for the 
veteran's service-connected frostbite residuals subsequent to 
January 12, 1998, results upon application of the current 
criteria for rating residuals of cold injuries, listed in 
38 C.F.R. § 4.104, Diagnostic Code 7122 (2000).  It is 
noteworthy that under the revised criteria, separate 
evaluations are now assigned for each affected part; prior to 
January 1998, such had not been the case, as noted above.  

As noted, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000).  As such, prior to January 12, 
1998, the Board can only apply the "old" criteria.

i. Entitlement to an increased rating for residuals of 
frostbite of the feet, evaluated as 30 percent disabling 
prior to January 12, 1998.

Taking into consideration all of the relevant evidence set 
out above, the Board finds that, in resolving all doubt in 
the veteran's favor, a 50 percent evaluation was warranted 
for the service-connected residuals of frostbite of the feet 
prior to January 12, 1998.  

In this regard, while the Board realizes that the majority of 
the veteran's feet problems (and extremity problems in 
general) stem from the prior, nonservice connected 
cerebrovascular accident, as noted above, on orthopedic 
examination in September 1997, the examiner was of the 
opinion that the veteran's frozen feet residuals were 
moderately to severely symptomatic.  Further, while the 
veteran was shown to have relatively good motor strength 
throughout the relevant time period, the record reflects that 
other symptoms - foot numbness, cold sensation, increased 
tone and swelling, and pain - remained persistent during this 
period.  

The Board notes that the 50 percent evaluation was the 
highest available under Diagnostic Code 7122 for bilateral 
frozen feet prior to January 12, 1998.  As will be further 
addressed below, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2000).

ii.  Entitlement to an increased rating for residuals of 
frostbite of the hands, evaluated as 10 percent disabling 
prior to January 12, 1998.

Taking into consideration all of the relevant evidence set 
out above, the Board finds that, in resolving all doubt in 
the veteran's favor, a 30 percent evaluation was warranted 
for the service-connected residuals of frostbite of the hands 
prior to January 12, 1998.  

In this regard, again, while the Board realizes that the 
majority of the veteran's extremity problems stem from the 
prior, nonservice connected cerebrovascular accident, as 
noted above, on orthopedic examination in September 1997, the 
examiner was of the opinion that the residuals of the 
veteran's frostbite of the hands were moderately to severely 
symptomatic.  

The Board considered a 50 percent evaluation under Diagnostic 
Code 7122, but finds that the evidence does not demonstrate 
that the residuals of the frostbite of the hands, despite the 
above characterization, are severe.  Unlike the residuals of 
the veteran's service-connected frostbite of the feet, the 
evidence does not reflect that hand symptoms remained 
persistent during this period.  Specifically, the evidence 
shows only intermittent complaints of and treatment for hand 
numbness and pain.  Orthopedic findings with respect to the 
right hand are addressed in the separately rated service-
connected  right finger disabilities, and are not for 
consideration in evaluating the residuals of frostbite of the 
hands.  See 38 C.F.R. § 4.14 (2000).

iii.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, evaluated as 30 percent 
disabling from January 12, 1998.

Taking into consideration all of the relevant evidence set 
out above, the Board finds that an evaluation higher than 30 
percent, for the service-connected residuals of frostbite of 
the right foot, is not warranted.  The relevant evidence 
reflects that this disability is manifested by subjective 
complaints of cold sensitivity, decreased feeling, and night 
pain, and objective findings of redness, and that the foot is 
dusky and extremely cold to the touch.  These findings are 
consistent with a 30 percent evaluation under 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2000).  

The 30 percent under this code is the highest available, and, 
as will be addressed below, the Board finds that the evidence 
of record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2000).

iv.  Entitlement to an increased rating for residuals of 
frostbite of the left foot, evaluated as 30 percent disabling 
from January 12, 1998.

Taking into consideration all of the relevant evidence set 
out above, the Board finds that an evaluation higher than 30 
percent, for the service-connected residuals of frostbite of 
the right foot, is not warranted.  The relevant evidence 
reflects that this disability is manifested by subjective 
complaints of cold sensitivity, decreased sensation and 
feeling, and night pain, and objective findings that the foot 
is dusky, and cold to the touch.  These findings are 
consistent with a 30 percent evaluation under 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2000).  

As noted above, the veteran's left great toe had previously 
been amputated.  However, the evidence reflects that the 
condition - ischemia of the toe - which ultimately led to the 
amputation was not the residual of frostbite, but rather 
secondary to nonservice connected pension benefits peripheral 
vascular disease.  While some evidence of record suggest that 
the great toe amputation is related to the service-connected 
frostbite, the neurologist who examined the veteran in 
November 1999, and who has reviewed the entire claims folder, 
provided a definitive opinion that the amputation was related 
to the peripheral vascular disease, which was not related to 
the frostbite injury.  As such, a separate evaluation for the 
amputated left great toe is not warranted.   

In any event, the 30 percent evaluation under this code is 
the highest available, and, as will be addressed below, the 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards and to warrant assignment of an increased 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2000).

v.  Entitlement to an increased rating for residuals of 
frostbite of the right hand, evaluated as 10 percent 
disabling from January 12, 1998.

Taking into consideration all of the relevant evidence set 
out above, the Board finds that an evaluation higher than 10 
percent, for the service-connected residuals of frostbite of 
the right hand, is not warranted.  The relevant evidence 
reflects that this disability is currently manifested by 
subjective complaints of decreased sensation, and there is no 
indication that the residuals include tissue loss, nail 
abnormalities, color changes, locally impaired sensation, or 
hyperhidrosis, as would warrant consideration of a 20 percent 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2000).  

It is again pointed out that orthopedic findings with respect 
to the right hand are addressed in the separately rated 
service-connected right finger disabilities, and are not for 
consideration in evaluating the residuals of frostbite of the 
hands.  See 38 C.F.R. § 4.14 (2000).

vi.  Entitlement to an increased rating for residuals of 
frostbite of the left hand, evaluated as 10 percent disabling 
from January 12, 1998.

Taking into consideration all of the relevant evidence set 
out above, the Board finds that, by a preponderance of the 
evidence, an evaluation higher than 10 percent, for the 
service-connected residuals of frostbite of the left hand, is 
not warranted.  The relevant evidence reflects that this 
disability is currently manifested by subjective complaints 
of pain and stiffness, with objective findings including that 
the left hand was cool to the touch, that there were no 
lesions, and no onychomycosis.  There is no indication that 
the residuals include tissue loss, color changes, locally 
impaired sensation, or hyperhidrosis, as would warrant 
consideration of a 20 percent evaluation under 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2000).  

b.  Entitlement to an increased rating for flexion 
contracture of the middle and ring fingers of the right hand, 
currently evaluated as 30 percent disabling.

Initially, the Board notes that Diagnostic Codes 5216 through 
5227, within 38 C.F.R. § 4.71a, delineate the criteria for 
disability evaluations of ankylosed fingers (ankylosed 
metacarpophalangeal joint or proximal interphalangeal joint, 
or both) and are generally based on the number of fingers 
involved, limitation of motion, and whether one or two joints 
of a finger are involved.  

The Board notes that the veteran's service-connected flexion 
contracture of the middle and ring fingers of the right hand 
is and has been evaluated as 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5219 (2000).  Under this 
code, a 20 percent evaluation is warranted for unfavorable 
ankylosis of the middle finger and ring finger of the major 
or minor hand.  This is the highest evaluation warranted 
under VA regulations for involvement of these fingers alone, 
unless both are amputated, in which case a 30 percent 
evaluation would be warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5149 (2000).  

The Board points out that the United States Court of Appeals 
for Veterans Claims (hereinafter the Court) has expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume  38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45 (1997).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1997) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

Taking into account all of the relevant evidence discussed 
above, the Board finds that, by a preponderance of the 
evidence, an evaluation higher than 30 percent, for the 
service-connected flexion contracture of the middle and ring 
fingers of the right hand, is not warranted.  The relevant 
evidence reflects that throughout the course of this appeal, 
this disability is manifested by degenerative changes, 
deformity in the distal portion of the ring finger, and good 
range of motion.  Regarding the dictates of DeLuca, the Board 
notes that the orthopedist who examined the veteran in 
November 1999 found that there was no evidence of limitations 
of functional ability, loss of motion, weakened movement, 
excess fatigability, or incoordination associated with this 
disability.  

The Board again notes that the 20 percent evaluation is the 
highest available under 38 C.F.R. § 4.71a, Diagnostic Code 
5219 (2000), and a higher evaluation is not warranted even 
when considering the dictates of DeLuca.  That said, the 
Board points out that as this disability has been rated as 30 
percent disabling for more than twenty years, it is 
preserved.  See 38 C.F.R. § 3.951(b) (2000). 




c.  Entitlement to an increased (compensable) evaluation for 
residuals of a tonsillectomy.

Initially, the Board notes that in September 1996, and during 
the pendency of this appeal, the VA amended the regulations 
for rating respiratory disorders, effective October 7, 1996.  
See 61 Fed. Reg. 46,720-731 (1996).  It is again pointed out 
that here the law or regulations governing a claim change 
while the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas, supra..  Further, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa, supra.

The veteran's service-connected residuals tonsillectomy had 
been evaluated as noncompensable under 38 C.F.R. § 4.97, 
Diagnostic Code 6517 (1996) by analogy.  See 38 C.F.R. 
§ 4.20.  Under this code, complete aphonia manifested by the 
constant inability to speak above a whisper warranted a 60 
percent disability rating, and the constant inability to 
communicate by speech warranted a 100 percent disability 
rating.  Partial aphonia was and is to be rated as chronic 
laryngitis, under Diagnostic Code 6516.  

Prior to October 1996, moderate laryngitis, manifested by 
catarrhal inflammation of cords or mucous membrane, and 
moderate hoarseness, warranted a 10 percent evaluation.  
38 C.F.R. § 4.97, Diagnostic Code 6516.

Under the revisions to the regulations for rating respiratory 
disorders, Diagnostic Code 6517 was removed.  Under the new 
criteria of 38 C.F.R. § 4.97, Diagnostic Code 6516, a 10 
percent evaluation is warranted for chronic laryngitis 
manifested by hoarseness with inflammation of cords or mucous 
membrane. 

Taking into account all of the relevant evidence of record, 
and upon consideration of the old and new rating criteria 
noted above, the Board finds that, by a preponderance of the 
evidence, an increased (compensable) evaluation is not 
warranted for the service-connected residuals of a 
tonsillectomy.  

The evidence of record does not indicate that the veteran 
suffers from any residuals of a tonsillectomy.  As noted 
above, on examination in September 1997, it was noted that 
the veteran has had no residual problems with his tonsils, 
and presented with no subjective complaints, and that 
examination of the veteran's oral cavity revealed that he was 
edentulous, that his pharynx showed no erythema or 
inflammation, and there were no residual tonsils.  Further, 
the veteran's nasopharynx was clear; and the hypopharynx was 
without lesions.  The veteran's vocal cords were mobile and 
symmetric.  Finally on ear, nose and throat examination 
conducted in November 1999, the examiner noted that the 
veteran most likely suffered from allergic rhinitis and 
septal deformity but that this was not likely secondary to 
his active military duty.  

As there is no indication that the veteran suffered or 
suffers from any residuals of a tonsillectomy, a compensable 
evaluation is not warranted during the relevant time period 
under any of the Diagnostic Codes - both old and new - 
discussed above.  


Conclusion

In sum, the Board finds that a 50 percent evaluation is 
warranted for the service-connected residuals of frostbite of 
the feet, prior to January 12, 1998, that a 30 percent 
evaluation is warranted for the service-connected residuals 
of frostbite of the hands prior to January 12, 1998, but that 
increased evaluations are not warranted for the service-
connected residuals of frostbite of the right foot, left 
foot, right hand, and left hand, from January 12, 1998, or 
for service-connected flexion contracture of the middle and 
ring fingers of the right hand, or the residuals of a 
tonsillectomy.

Further, the Board finds, as noted above, that the evidence 
of record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of increased evaluations for any of these 
disabilities on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (1999).  There is no showing that the veteran's 
service-connected disabilities have resulted in a marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In this regard, it is clear from a 
longitudinal review of the record, that interference with 
employment and periods of hospitalization have resulted 
primarily from the residuals of the veteran's past 
cerebrovascular accident, to include multi-infarct dementia, 
among other things, as well as other cardiac and cerebral 
difficulty.  

In this regard, and as noted above in discussing the claim 
regarding the residuals of frostbite of the left foot, the 
medical evidence does not demonstrate to the Board that 
peripheral vascular disease is related to the frostbite 
injury.  As such, a separate evaluation for this disease is 
not warranted.  

Finally, symptoms of this service-connected disability are 
not otherwise shown to be so exceptional or unusual that the 
schedular criteria are inadequate to evaluate them.  In the 
absence of evidence of such factors, the Board finds that 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A 50 percent rating for the veteran's service connected 
residuals of frostbite of the feet, prior to January 12, 
1998, is granted, subject to the laws and regulations 
governing the payments of monetary awards.

A 30 percent rating for the veteran's service connected 
residuals of frostbite of the hands, prior to January 12, 
1998, is granted, subject to the laws and regulations 
governing the payments of monetary awards.

An evaluation in excess of 30 percent from January 12, 1998, 
for service-connected residuals of frostbite of the right 
foot, is denied.

An evaluation in excess of 30 percent from January 12, 1998, 
for service-connected residuals of frostbite of the left 
foot, is denied.  

An evaluation in excess of 10 percent from January 12, 1998, 
for service-connected residuals of frostbite of the right 
hand, is denied.

An evaluation in excess of 10 percent from January 12, 1998, 
for service-connected residuals of frostbite of the left 
hand, is denied.  

An evaluation in excess of 30 percent for service-connected 
flexion contracture of the middle and ring fingers of the 
right hand is denied.

A compensable evaluation for service-connected residuals of a 
tonsillectomy is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

